DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action in response to Applicant’s amendment filed 02/09/2021.  Claims 1-18 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shirasaki et al. (U.S. 2011/0230729 A1) in view of Telfort (U.S. 9,750,461 B1).

Claim 1, Shirasaki teaches:
A patient monitor (Shirasaki, Figs. 1 and 2) comprising: 
an interface (Shirasaki, Fig. 1: 3, 4) configured to be connectable to a first sensor to measure first physiological information (Shirasaki, Fig. 2: 6, 13, 14A, Paragraphs [0075-0076], The combination of processing unit finger cuff 6, pulse wave detecting portion 13, oxygen saturation level calculating portion 14A is used to measure and determine oxygen saturation, which is a first physiological information.) and to a second sensor to measure second physiological information different from the first physiological information (Shirasaki, Fig. 2: 5, 8, 9, and 11, Paragraph [0074], The combination of upper arm cuff 5, sphygmomanometer 8, timing unit 9, and blood pressure storage portion 11 is used to measure blood pressure, which is a second physiological information different from the first physiological information.); and 
a controller (Shirasaki, Fig. 2: 15) configured to, 
in response to the first physiological information turning to an abnormal state, 
actuate the second sensor to obtain the second physiological information from the second sensor to determine a cause of the abnormal state of the first physiological information (Shirasaki, Paragraph [0080], If the oxygen saturation level B1 is smaller than the reference value Th, i.e. turning to an abnormal state, the comparing and determining portion 15 outputs an activation signal instructing the start of the blood pressure measurement to the sphygmomanometer 8.  As per the limitation of to determine a cause of the abnormal state of the first physiological information, the limitation does not also include any structural limitations, and is therefore treated as an intended use limitation.  It would have been obvious to one of ordinary skill in the art that the reading of the blood pressure, i.e. the second physiological information, may be used to determine the cause of the fall in oxygen saturation level, i.e. the first physiological information turning to an abnormal state.), and
determine that a patient is in an abnormal condition when the second physiological information of the actuated second sensor indicates an abnormal state (Shirasaki, Paragraph [0070], After the oxygen saturation is determined to be below a threshold, if the blood pressure rapidly rises, it ).
Shirasaki does not specifically teach:
Determine that an attachment failure of the first sensor has occurred when the second physiological information of the actuated second sensor is not abnormal.
Telfort teaches:
Determine that an attachment failure of the first sensor has occurred when the second physiological information of the actuated second sensor is not abnormal (Telfort, Col. 2, Lines 3-9, The method compares the acoustic physiological signal from an acoustic sensor, i.e. a first sensor, with a second physiological signal from a second sensor to determine if either sensor is properly connected to the patient, i.e. a probe-off condition (see also Telfort, Col. 10, Lines 53-67 through Col. 11, Lines 1-12).   For example, the system can determine if data from sensors 310 and 320 include a pulse rate, i.e. physiological information of the actuated first and second sensors are not abnormal, and if one of the pulse rates is missing, the system determines a probe-off condition, i.e. an attachment failure of one sensor wherein the other sensor indicates not abnormal physiological information.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Shirasaki, by integrating the teaching of comparing first and second sensor data, as taught by Telfort.
The motivation would be to prevent false alarms that lead to misdiagnosis or other issues (see Telfort, Col. 4, Lines 1-11).

Claim 2, Shirasaki in view of Telfort further teaches:
The first physiological information is continuously measured (Shirasaki, Paragraph [0076], The oxygen saturation level is continuously measured physiological information.), and the second physiological information is intermittently measured (Shirasaki, Paragraph [0080], The blood pressure is only measured if the oxygen saturation level B1 is less than the reference value Th and if the timer is not within the time limit.  The blood pressure measurements are thus only intermittently measured based on the result of the oxygen saturation measurements.).

Claim 4, Shirasaki in view of Telfort further teaches:
The controller is configured to perform a notification relating to an attachment failure of the first sensor when the second physiological information is normal with the first physiological information being abnormal (Telfort, Col. 12, Lines 16-28, One example implementation is the comparison of heart rates from an acoustic sensor 310 and an ECG sensor.  If the difference in measured heart rates between the two sensors is not within a threshold value, then a probe-off condition is displayed on the monitor, i.e. perform a notification relating to an attachment failure.  One of ordinary skill in the art would recognize that a difference in heart rate readings between the two sensors beyond the threshold indicates either the acoustic sensor 310 or the ECG sensor is generating an abnormal reading.).

Claim 5, Shirasaki in view of Telfort further teaches:
The controller is configured to output a third alarm sound when the second physiological information is normal with the first physiological information being abnormal (Telfort, Col. 11, Lines 34-38, The output of the probe-off detector 334 includes an audible alarm.  As per the limitation of a third alarm sound, the third alarm sound is interpreted to be equivalent to a first alarm sound, because ).

Claim 6, Shirasaki in view of Telfort further teaches:
The controller is configured to output a first alarm sound (Telfort, Col. 11, Lines 34-38, The output of the probe-off detector 334 includes an audible alarm.) and to perform a display relating to the attachment failure of the first sensor when the second physiological information is normal with the first physiological information being abnormal (Telfort, Col. 11, Lines 34-38, An indication for the connection state of the sensor may be displayed.  One example implementation is the comparison of heart rates from an acoustic sensor 310 and an ECG sensor.  If the difference in measured heart rates between the two sensors is not within a threshold value, then a probe-off condition is displayed on the monitor, i.e. perform a notification relating to an attachment failure.  One of ordinary skill in the art would recognize that a difference in heart rate readings between the two sensors beyond the threshold indicates either the acoustic sensor 310 or the ECG sensor is generating an abnormal reading (see Telfort, Col. 12, Lines 16-28).).

Claim 8, Shirasaki in view of Telfort further teaches:
The first physiological information includes at least one of an arterial oxygen saturation, a respiration rate, a respiratory waveform, a pulse rate and a body temperature (Shirasaki, Paragraph [0080], It is noted that alternative embodiments replace the oxygen saturation with heart rate (see Shirasaki, Fig. 9) or respiratory waveform (see Shirasaki, Fig. 12), with all other components the same.), and wherein the second physiological information includes one of a non-invasive blood pressure and a blood refill time (Shirasaki, Paragraph [0080], The system uses an upper arm cuff which is a non-invasive blood pressure sensing apparatus because it can be attached externally to a patient.).

Claim 9, Shirasaki in view of Telfort further teaches:
The second physiological information includes a non-invasive blood pressure (Shirasaki, Paragraph [0080], The system uses an upper arm cuff which is a non-invasive blood pressure sensing apparatus because it can be attached externally to a patient.).

Claim 10, Shirasaki teaches:
A patient monitor (Shirasaki, Figs. 1 and 2) comprising: 
an interface (Shirasaki, Fig. 1: 3, 4) configured to be connectable to a first sensor for measuring first physiological information (Shirasaki, Fig. 2: 6, 13, 14A, Paragraphs [0075-0076], The combination of processing unit finger cuff 6, pulse wave detecting portion 13, oxygen saturation level calculating portion 14A is used to measure and determine oxygen saturation, which is a first physiological information.) and to a second sensor for measuring second physiological information (Shirasaki, Fig. 2: 5, 8, 9, and 11, Paragraph [0074], The combination of upper arm cuff 5, sphygmomanometer 8, timing unit 9, and blood pressure storage portion 11 is used to measure blood pressure, which is a second physiological information.); and 
a controller (Shirasaki, Fig. 2: 15) configured to,
actuate the second sensor to obtain the second physiological information from the second sensor to determine a cause of the instantaneous interruption of the sensor signal (Shirasaki, Paragraph [0080], If the oxygen saturation level B1 is smaller than the reference value Th, i.e. turning to an abnormal state, the comparing and determining portion 15 outputs an activation signal instructing the start of the blood pressure measurement to the sphygmomanometer 8.  As per the limitation of to determine a cause of the abnormal state of the instantaneous interruption of the sensor signal, the limitation does not also include any structural limitations, and is therefore treated as an intended use ), and
determine that a patient is in an abnormal condition when the second physiological information of the actuated second sensor indicates an abnormal state (Shirasaki, Paragraph [0070], After the oxygen saturation is determined to be below a threshold, if the blood pressure rapidly rises, it is potentially an indication of a cardiovascular risk, which is an abnormal state.  Additionally, depending on the measured blood pressure, the resulting measurement may be indicative of sleep apnea, which is also an abnormal state (see Shirasaki, Paragraph [0100]).  The blood pressure is thus of an actuated second sensor.).
Shirasaki does not specifically teach: 
In response to detecting a repetition of an instantaneous interruption of a sensor signal acquired from the first sensor,
determine that an attachment failure of the first sensor has occurred when the second physiological information of the actuated second sensor indicates a normal state.
Telfort teaches:
In response to detecting a repetition of an instantaneous interruption of a sensor signal acquired from the first sensor (Telfort, Col. 2, Lines 3-9, A sensor may be disconnected due to a faulty connection, and may cause an interruption of a sensor signal, e.g. breathing of the patient (see Telfort, Col. 4, Lines 1-4).  Therefore, it would have been obvious to one of ordinary skill in the art for the condition to exist wherein a first sensor becomes disconnected due to the faulty connection and fails to generate additional data, e.g. breathing data.  One example is an acoustic sensor that records and shares live audio (see Telfort, Col. 8, Lines 55-59), wherein it would have been obvious to one of )
actuate the second sensor to start a process for measuring the second physiological information (Telfort, Col. 2, Lines 3-9, The method compares the acoustic physiological signal from an acoustic sensor, i.e. a first sensor, with a second physiological signal from a second sensor to determine if either sensor is properly connected to the patient, i.e. a probe-off condition.),
determine that an attachment failure of the first sensor has occurred when the second physiological information of the actuated second sensor indicates a normal state (Telfort, Col. 2, Lines 3-9, The method compares the acoustic physiological signal from an acoustic sensor, i.e. a first sensor, with a second physiological signal from a second sensor to determine if either sensor is properly connected to the patient, i.e. a probe-off condition.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Shirasaki, by integrating the teaching of comparing first and second sensor data, as taught by Telfort.
The motivation would be to prevent false alarms that lead to misdiagnosis or other issues (see Telfort, Col. 4, Lines 1-11).

Claim 11, Shirasaki in view of Telfort further teaches: 
The controller is configured to perform a notification relating to an attachment failure of the first sensor when the second physiological information is normal with the sensor signal being abnormal (Telfort, Col. 12, Lines 16-28, One example implementation is the comparison of heart rates from an acoustic sensor 310 and an ECG sensor.  If the difference in measured heart rates between the two sensors is not within a threshold value, then a probe-off condition is displayed on the monitor, i.e. perform a notification relating to an attachment failure.  One of ordinary skill in the art would recognize ).

Claim 13, Shirasaki in view of Telfort further teaches:
The first physiological information includes at least one of an arterial oxygen saturation, a respiration rate, a respiratory waveform, a pulse rate and a body temperature (Shirasaki, Paragraph [0080], It is noted that alternative embodiments replace the oxygen saturation with heart rate (see Shirasaki, Fig. 9) or respiratory waveform (see Shirasaki, Fig. 12), with all other components the same.), and wherein the second physiological information includes one of a non-invasive blood pressure and a blood refill time (Shirasaki, Paragraph [0080], The system uses an upper arm cuff which is a non-invasive blood pressure sensing apparatus because it can be attached externally to a patient.).

Claim 14, Shirasaki teaches:
A patient monitor (Shirasaki, Figs. 1 and 2) comprising: 
an interface (Shirasaki, Fig. 1: 3, 4) configured to be connectable to a plurality of sensors (Shirasaki, Fig. 2: 3, 4); and 
a controller (Shirasaki, Fig. 17: 15, It is noted that the comparing and determining portion 15 of Fig. 17 is a variant of the same comparing and determining portion 15 of Fig. 5.) configured to 
obtain a plurality of items of physiological information including first physiological information from a first sensor (Shirasaki, Fig. 2: 6, 13, 14A, Paragraphs [0075-0076], The combination of processing unit finger cuff 6, pulse wave detecting portion 13, oxygen saturation level calculating portion 14A is used to measure and determine oxygen saturation, which is a first physiological information.) and second physiological information from a second sensor (Shirasaki, Paragraph [0154], ), and
in response to the first physiological information turning to be an abnormal state and the second physiological information, 
actuate one of the plurality of sensors which has been in a non-operating state to start a measurement to obtain third physiological information (Shirasaki, Paragraph [0080], If the oxygen saturation level B1 is smaller than the reference value Th, i.e. turning abnormal, the comparing and determining portion 15 outputs an activation signal instructing the start of the blood pressure measurement to the sphygmomanometer 8.  Other information may be used in combination for determining when to start blood pressure measurement, wherein the other information represents examples of second physiological information (see Shirasaki, Paragraph [0154]).) to determine a cause of the abnormal state of the first physiological information (Shirasaki, Paragraph [0070], The readings from the sensors may be indicative of a person experiencing an apnea attack, which is a cause of the abnormal state of the first physiological information.),
and determine that an abnormality of a patient has occurred when two or more of the first, second and third physiological information indicate abnormal states (Shirasaki, Paragraphs [0070], [0080], and [0154], Two or more of oxygen saturation, other information, and/or blood pressure may be indicative of an abnormal state, e.g. sleep apnea attack.).
Shirasaki does not explicitly teach:
In response to the first physiological information turning to be an abnormal state and the second physiological information indicating a normal state, and 
determine that an attachment failure of the first sensor has occurred when two or more of the first, second and third physiological information indicate normal states.
the first physiological information turning to be an abnormal state and the second physiological information indicating a normal state, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the system of Shirasaki to be capable of activating the blood pressure measurement based on one of the other information indicating an abnormal condition and the other one of the other information indicating a normal condition.  The determining part 155 (see Shirasaki, Fig. 5) utilizes data from a first comparing part 152 and a second comparing part 154 to determine whether or not to activate blood pressure measurement (see Shirasaki, Paragraphs [0080] and [0083]).  The determination is made by comparing a calculated level, e.g. an oxygen saturation level B1, with a threshold value Th and a lowest value Blw by the first comparing part 152 and the second comparing part 154, respectively.  By including a combination of a plurality of other information, i.e. at least a first and second physiological information (see Shirasaki, Paragraph [0154]), it would have been obvious to one of ordinary skill in the art for a condition to exist wherein an abnormal value of a first physiological information triggers the measuring of the blood pressure while the second physiological information does not trigger the measuring of the blood pressure.  
Telfort teaches:
Determine that an attachment failure of the first sensor has occurred when the second physiological information is normal (Telfort, Col. 2, Lines 3-9, The method compares the acoustic physiological signal from an acoustic sensor, i.e. a first sensor, with a second physiological signal from a second sensor to determine if either sensor is properly connected to the patient, i.e. a probe-off condition (see also Telfort, Col. 10, Lines 53-67 through Col. 11, Lines 1-12).   For example, the system can determine if data from sensors 310 and 320 include a pulse rate, i.e. physiological information is not abnormal, and if one of the pulse rates is missing, the system determines a probe-off condition, i.e. an ).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Shirasaki, by integrating the teaching of comparing first and second sensor data, as taught by Telfort.
The motivation would be to prevent false alarms that lead to misdiagnosis or other issues (see Telfort, Col. 4, Lines 1-11).
As per the limitation of determine that an attachment failure of the first sensor has occurred when two or more of the first, second and third physiological information indicate normal states, it would have been obvious to one of ordinary skill in the art to modify the combination of Shirasaki in view of Telfort to repeat the step of comparing the acoustic physiological signal, such that a third physiological signal may be compared, as a matter of engineering choice.  Such a modification would not render the invention inoperable for its intended purpose and would yield predictable results.  See MPEP 2144.04.

Claim 15, Shirasaki in view of Telfort further teaches:
The first physiological information includes at least one of an arterial oxygen saturation, a respiration rate, a respiratory waveform, a pulse rate and a body temperature (Shirasaki, Paragraph [0080], It is noted that alternative embodiments replace the oxygen saturation with heart rate (see Shirasaki, Fig. 9) or respiratory waveform (see Shirasaki, Fig. 12), with all other components the same.), and
wherein the second physiological information includes one of a non-invasive blood pressure and a blood refill time (Telfort, Col. 5, Lines 34-54, The term “blood refill time” is interpreted as being ).

Claim 16, Shirasaki teaches:
A patient monitor (Shirasaki, Figs. 1 and 2) comprising 
an interface (Shirasaki, Fig. 2) configured to be connectable to 
a first sensor for measuring first physiological information (Shirasaki, Fig. 2: 6, 13, 14A, Paragraphs [0075-0076], The combination of processing unit finger cuff 6, pulse wave detecting portion 13, oxygen saturation level calculating portion 14A is used to measure and determine oxygen saturation, which is a first physiological information.), and to a second sensor for measuring second physiological information (Shirasaki, Fig. 2: 5, 8, 9, and 11, Paragraph [0074], The combination of upper arm cuff 5, sphygmomanometer 8, timing unit 9, and blood pressure storage portion 11 is used to measure blood pressure, which is a second physiological information.); and 
a controller (Shirasaki, Fig. 2: 15) configured to, 
in response to a sensor signal acquired from the first sensor turning to an abnormal status, 
actuate the second sensor to obtain the second physiological information from the second sensor to determine a cause of the abnormal state of the first sensor (Shirasaki, Paragraph [0080], If the oxygen saturation level B1 is smaller than the reference value Th, i.e. turning to an abnormal state, the comparing and determining portion 15 outputs an activation signal instructing the start of the blood pressure measurement to the sphygmomanometer 8.  As per the limitation of to determine a cause of the abnormal state of the first physiological information, the limitation does not also include any structural limitations, and is therefore treated as an intended use limitation.  It would have been obvious to one of ordinary skill in the art that the reading of the blood pressure, i.e. the second ), and
determine that a patient is in an abnormal condition when the second physiological information of the actuated second sensor indicates an abnormal state (Shirasaki, Paragraph [0070], After the oxygen saturation is determined to be below a threshold, if the blood pressure rapidly rises, it is potentially an indication of a cardiovascular risk, which is an abnormal state.  Additionally, depending on the measured blood pressure, the resulting measurement may be indicative of sleep apnea, which is also an abnormal state (see Shirasaki, Paragraph [0100]).  The blood pressure is thus of an actuated second sensor.).
Shirasaki does not specifically teach:
Determine that an attachment failure of the first sensor has occurred when the second physiological information of the actuated second sensor is not abnormal.
Telfort teaches:
Determine that an attachment failure of the first sensor has occurred when the second physiological information of the actuated second sensor is not abnormal (Telfort, Col. 2, Lines 3-9, The method compares the acoustic physiological signal from an acoustic sensor, i.e. a first sensor, with a second physiological signal from a second sensor to determine if either sensor is properly connected to the patient, i.e. a probe-off condition (see also Telfort, Col. 10, Lines 53-67 through Col. 11, Lines 1-12).   For example, the system can determine if data from sensors 310 and 320 include a pulse rate, i.e. physiological information of the actuated first and second sensors are not abnormal, and if one of the pulse rates is missing, the system determines a probe-off condition, i.e. an attachment failure of one sensor wherein the other sensor indicates not abnormal physiological information.).

The motivation would be to prevent false alarms that lead to misdiagnosis or other issues (see Telfort, Col. 4, Lines 1-11).

Claim 17, Shirasaki in view of Telfort further teaches:
The first physiological information includes at least one of an arterial oxygen saturation, a respiration rate, a respiratory waveform, a pulse rate and a body temperature (Shirasaki, Paragraph [0080], It is noted that alternative embodiments replace the oxygen saturation with heart rate (see Shirasaki, Fig. 9) or respiratory waveform (see Shirasaki, Fig. 12), with all other components the same.), and wherein the second physiological information includes one of a non-invasive blood pressure and a blood refill time (Shirasaki, Paragraph [0080], The system uses an upper arm cuff which is a non-invasive blood pressure sensing apparatus because it can be attached externally to a patient.).

Claim 18, Shirasaki in view of Telfort further teaches:
The controller is further configured to output a first alarm to warn the attachment failure of the first sensor when the second physiological information of the actuated second sensor is not abnormal (Telfort, Col. 11, Lines 1-13, A probe off indication 346 indicates if one or both of the sensors are not properly attached, and is functionally equivalent to a first alarm to warn of an attachment failure.) and a second alarm to warn the abnormal condition of the patient when the second physiological information of the actuated second sensor indicates the abnormal state (Telfort, Col. 11, Lines 1-13, A probe off indication 346 indicates if one or both of the sensors are not properly attached, and is functionally equivalent to a second alarm to warn of an abnormal condition if the second ).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shirasaki et al. (U.S. 2011/0230729 A1) in view of Telfort (U.S. 9,750,461 B1), in view of Abdullah (GB 2485690 A).

Claim 3, Shirasaki in view of Telfort does not specifically teach:
The controller is configured to start an output of a first alarm sound in response to the first physiological information turning abnormal, and to raise a volume level of the alarm sound or to output a second alarm sound having a different tone from the first alarm sound after the controller has determined that the second physiological information is also abnormal.
Abdullah teaches:
The controller is configured to start an output of a first alarm sound in response to the first physiological information turning abnormal (Abdullah, Page 2, Lines 10-14, One speaker alarms when the oxygen saturation level falls below or exceeds a normal reading.), and to raise a volume level of the alarm sound or to output a second alarm sound having a different tone from the first alarm sound after the controller has determined that the second physiological information is also abnormal (Abdullah, Page 2, Lines 10-14, Another speaker alarms when the blood pressure falls below or exceeds the normal reading.  Each speaker has its unique and different tone.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Shirasaki in view of Telfort by integrating the teaching of four speakers as taught by Abdullah.
The motivation would be to save the life of a patient experiencing certain conditions, e.g. an infant, by presenting alarm conditions that are human perceptible (see Abdullah, Page 2, Lines 1-5).

Claim 12, Shirasaki in view of Telfort does not specifically teach:
The controller is configured to start to output a first alarm sound in response to the sensor signal turning abnormal, and to raise a volume level of the first alarm sound or to output a second alarm sound having a different tone from the first alarm sound after the controller has determined that the second physiological information is also abnormal.
Abdullah teaches:
The controller is configured to start to output a first alarm sound in response to the sensor signal turning abnormal (Abdullah, Page 2, Lines 10-14, One speaker alarms when the oxygen saturation level falls below or exceeds a normal reading.), and to raise a volume level of the first alarm sound or to output a second alarm sound having a different tone from the first alarm sound after the controller has determined that the second physiological information is also abnormal (Abdullah, Page 2, Lines 10-14, Another speaker alarms when the blood pressure falls below or exceeds the normal reading.  Each speaker has its unique and different tone.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Shirasaki in view of Telfort by integrating the teaching of four speakers as taught by Abdullah.
The motivation would be to save the life of a patient experiencing certain conditions, e.g. an infant, by presenting alarm conditions that are human perceptible (see Abdullah, Page 2, Lines 1-5).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shirasaki et al. (U.S. 2011/0230729 A1) in view of Telfort (U.S. 9,750,461 B1), in view of Friedman et al. (U.S. 5,253,645).

Claim 7, Shirasaki in view of Telfort does not specifically teach:
The controller is configured to start an output a first alarm sound only after the controller detects both an abnormality of the first physiological information and an abnormality of the second physiological information.
Friedman teaches:
Start an output a first alarm sound only after the controller detects both an abnormality of the first physiological information and an abnormality of the second physiological information (Friedman, Fig. 1: 38, Col. 4, Lines 58-66, Both outputs into AND gate 38, indicating both abnormal values of oxygen saturation and blood pressure, are value of 1 in order to generate the audible alarm.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Shirasaki in view of Telfort by integrating the teaching of controlling alarm generation during blood pressure measurements, as taught by Friedman.
The motivation would be to provide a notification that a sensor is not properly attached without the false positive indication due to the blood pressure sensing process (see Friedman, Col. 1, Lines 24-31).

Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive.  Applicant argues that the claimed limitations (i)-(iv) are treated individually, however, after reconsideration of the Applicant’s arguments and the claim amendments, the Examiner respectfully disagrees.  The Shirasaki reference teaches features (i)-(iv), but differs from the claimed invention in that feature (iii) requires an attachment failure to be determined when the first physiological information turns abnormal in feature (i).  The Telfort reference teaches the ability to determine if one or more sensors experience a probe-off condition, and it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Shirasaki, by integrating the teaching of comparing first .
Additionally, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JAMES J YANG/               Primary Examiner, Art Unit 2683